 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   SILUS MARDEL VALSON,                   )   No. CV 19-8486 JVS (FFM)
                                            )
12                     Petitioner,          )
                                            )   JUDGMENT
13         v.                               )
                                            )
14   J. GASTELO,                            )
                                            )
15                     Respondent.          )
                                            )
16
17         Pursuant to the Order Summarily Dismissing Petition for Lack of Subject Matter
18   Jurisdiction,
19         IT IS ADJUDGED that the Petition is dismissed without prejudice.
20
21   DATED: October 31, 2019
22
23
                                                        JAMES V. SELNA
24                                                  United States District Judge
25
26
27
28
